MEMORANDUM AND ORDER ON MOTION TO DISMISS
Before KNOCH, Senior Circuit Judge, and ROBSON and PERRY, District Judges.
ROBSON, District Judge:
This is a suit to review certain findings and conclusions of the Interstate Commerce Commission. The defendant railroad has moved to dismiss. This court is of the opinion that the motion should be granted.
On April 3, 1968, the Louisville & Nashville Railroad Company (“L & N”) gave notice under 49 U.S.C. § 13a(l) that, effective May 7, 1968, its trains numbered 6 and 7 between Cincinnati, Ohio, and New Orleans, Louisiana, would be discontinued. The Interstate Commerce Commission (“Commission”), on April 24, 1968, entered an order requiring the L & N to continue operating trains 6 and 7 pending an investigation by the Commission. After hearings, the Commission terminated its investigation, and on September 3, 1968 (served September 6, 1968) filed a report. This action was filed shortly thereafter, and, on September 9, 1968, a temporary restraining order was entered. After a further hearing, the restraining order was continued until a three-judge court could be convened and a decision rendered. A joint hearing (with City of Chicago v. United States, D.C., 294 F. Supp. 1103) was held on November 4, 1968. The Commission denied a petition for reconsideration on October 31, 1968, thereby making its action administratively final.
The defendant L & N has moved to dismiss on the ground that this court lacks jurisdiction to review the Commission’s decision to terminate the investigation of the proposed discontinuance. This issue was discussed at length in the opinion filed today in City of Chicago v. United States, D.C., 294 F.Supp. 1103. A copy of that opinion is. attached and the argument on the jurisdictional issue is hereby incorporated by reference. In short, this court is of the opinion that Congress intended to deny judicial review in cases such as the one before this court.
It is therefore ordered that the defendant Louisville and Nashville Railroad Company’s motion to dismiss be *1108and it is hereby granted, and the cause is hereby dismissed.
It is further ordered that the temporary restraining order heretofore entered be and it is hereby dissolved.